DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 19, 2021.

Response to Arguments
Applicant’s arguments filed May 19, 2021, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the new amended limitation incorporated into independent claim 1.  However, upon further consideration of the new amended limitation, a new grounds of rejection is made in view of Johnson below.

Disposition of Claims
Claims 1-19 and 21 are pending in this application.
Claims 10-19 are withdrawn from consideration Claim 20 has been canceled.
New Claim 21 has been added.
Claims 1-9 and 21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of Johnson – (US 5,150,572 A).
With regard to claim 1, Williams (Figures 4-5) discloses a cylinder head (1) assembly for an engine comprising: 
a metal head framework (Fig 4: 10) defining a portion of: a combustion chamber (Fig 5: 26), an intake valve guide (20; [0020]), and an exhaust valve guide (22; [0020]);
an exhaust port [0020];
an intake port [0020];
a polymeric housing (Fig 4: 12; [0023]) disposed around at least a portion of the metal head framework (10); and
a plurality of channels (30, 32, 44; [0020, 0025, 0032]) defined in one or more of: 
          (i) the metal head framework (10; [0020,0032]); and 
          (iii) the polymeric housing (12; [0025]).

But Williams fails to disclose “…an exhaust liner defining the exhaust port, wherein the exhaust liner comprises a thermal barrier material comprising an insulating layer…” and “…an intake liner defining the intake port, wherein the intake liner comprises a material selected from the group consisting of a metal material, a polymeric material, the thermal barrier material, and combinations thereof….” and “…wherein at least a portion of the thermal barrier material is disposed adjacent to at least a portion of the metal head framework, the exhaust valve guide, and the polymeric housing…”.

However, the use of exhaust and intake liners comprising insulating layers is well-known in the art as evidenced by Baba below.

Baba (Figures 4 and 9-10) teaches that the exhaust port 19 is defined by a cylindrical exhaust port liner 64 made of a stainless steel.  The exhaust port liner 64 is disposed in the cavity 63 in the cylinder head 10 and supported partially at a plurality of points on the cylinder head 10.  Thus, the heat-insulting layer 18 is provided around the exhaust port liner 64 and formed by air existing in the cavity 63 (Baba [0050]). The heat-insulating layer 18 is defined by an exhaust port liner 49 formed in a cast-in manner from a ceramics in the cylinder head 10 in an area around the exhaust port 19, and also defined in the same manner in an area around the intake port 21 as in the area around the exhaust port 19 (the illustration is omitted).  A section outside the heat-insulating layer 18 is formed by air existing in a cavity 50, but a heat-insulating material, e.g., a powdery heat-insulating material comprising particles having an nm size may be filled in the cavity 50 (Baba [0036]).
Further on, regarding the limitation “…wherein at least a portion of the thermal barrier material is disposed adjacent to at least a portion of the metal head framework, the exhaust valve guide, and the polymeric housing…”:
Johnson teaches that after casting of the cylinder head, the guard element is removed from between the inner and outer shells and replaced with a ceramic insulating material to form an exhaust gasket between the exhaust port liner assembly and the exhaust manifold.

Further on, the Examiner takes Official Notice that it is well-known in the art that lower combustion air temperature improves emissions, knock tolerance, and improves air charge density.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams incorporating intake and exhaust liners each with an insulating layer as taught by Baba and Johnson to provide improved heat insulation for adequate strength and service life of the overall exhaust and intake port liners and reducing undesirable heating of the combustion air during the intake process.

With regard to claim 2, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the polymer in the polymeric housing and the polymeric material each comprise a thermoplastic polymer or a thermoset polymer (Williams [0023]).

With regard to claim 3, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the polymeric housing and the polymeric material each further comprise a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, and combinations thereof (Williams [0023]).

With regard to claim 6, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the plurality of channels defined in the metal head framework, the exhaust liner, and the polymeric housing are interconnected with one another (Williams [0020, 0023, 0025 and 0032]).

With regard to claim 7, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein at least a portion of the plurality of channels extend circumferentially around a first exterior surface of the exhaust liner or at least a portion of the plurality of channels extend longitudinally along the first exterior surface of the exhaust liner (Williams [0020, 0023, 0025 and 0032]).

With regard to claim 9, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the thermal barrier material further comprises a sealing material (73) (Baba [0051]: “heat-insulating annular seal member 73”).

With regard to claim 21, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the insulating layer comprises a low conductivity material selected from the group consisting of a ceramic material, a metal alloy, and a combination thereof.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of Johnson – (US 5,150,572 A), further in view of K. Wang et al. – (US 2019/0291174 A1).
With regard to claim 4, Williams in view of Baba discloses the cylinder head assembly of claim 1.

But Williams in view of Baba and Johnson fails to disclose “…wherein the plurality of channels each has a diameter of about 100 µm to about 10 mm…”.
However, the use of coolant/water channels with diameters in the range of 100 µm to about 10 mm is well-known in the art as evidenced by Wang below.
Wang (Figure 2) teaches the use of an annular water channel is provided in the cooling portion, the outer diameter of the cooling portion is identical to the outer ring of a top mold flange, and the water the cross section of the water channel is U-shaped, the root of the water channel is 6-8 mm from the lower end surface of the shunt cone, the root of the water channel is rounded, and the arc diameter is 1.5-2.5 mm (Wang [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba and Johnson further incorporating coolant/water channels with diameters in the range of 100 µm to about 10 mm as taught by Wang to provide uniformity and strength of cooling to the utmost extent (Wang [0046]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of Johnson – (US 5,150,572 A), further in view of S. Inamura et al. – (US 5,711,537 A).
With regard to claim 5, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the plurality of channels comprise an outer shell, wherein the outer shell comprises a metal, a polymer, a polymeric composite, or a combination thereof (Williams [0020, 0023, 0025 and 0032]).

But Williams in view of Baba and Johnson fails to disclose “…wherein the outer shell having a wall thickness of about 1 µm to about 1 mm…”.
However, the use of coolant/water channels and oil holes with diameters in the range of 1 µm to about 1 mm is well-known in the art as evidenced by Inamura below.
Inamura teaches that the cylinder head gasket situated between a cylinder block and a cylinder head is provided with water holes, oil holes, bolt holes, push rod holes and so on in addition to cylinder bores [Inamura Column 1, Lines 9-15]. The size of the bead 13 is different based on the size of the gasket or engine.  However, in a regular cylinder head gasket, the width W.sub.1 between the bottom portions Inamura Column 3, Lines 32-42].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba and Johnson further incorporating that coolant/water channels and oil holes having diameters in the range of 1 µm to about 1 mm as taught by Inamura to provide improved sealing around the oil hole.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of Johnson – (US 5,150,572 A), further in view of H. Kawamura – (US 4,909,230 A).
With regard to claim 8, Williams in view of Baba and Johnson discloses the cylinder head assembly of claim 1, wherein the insulating layer further comprises a plurality of microspheres comprising at least one of a metal alloy, polymer, glass, and ceramic (Baba [0036]).

But Williams in view of Baba and Johnson fails to disclose “…wherein the plurality of microspheres each has a diameter of about 10 µm to 100 µm; and wherein the insulating layer has a porosity of at least about 50%…”.
However, the use of insulating materials like ceramics with thicknesses/diameters in the range of 10µm to 100 µm with a porosity of ≥ 50% is well-known in the art as evidenced by Kawamura below.
Kawamura teaches the use of a heat insulating structure for the wall of the combustion chamber in an engine is such that a wall member composed of a porous ceramic material having a thickness of not more than 2.0 mm and <<a porosity of not less than 80%>>, and a layer of coating of a ceramic material having <<a thickness of not more than 0.1 mm>> and formed on the outer surface of the wall member, or a plate of a metal, such as stainless steel bonded to the outer surface of the wall member form an insulating wall, this heat insulating wall being provided on the inner surface of a cylinder head, the top end surface of a piston and the inner circumferential surface of a cylinder liner, which contact a combustion gas in the engine [Kawamura Column 1, Lines 11-30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba and Johnson further incorporating the use of insulating materials like ceramics with thicknesses/diameters in the range of 10µm to 100 µm with a porosity of ≥ 50% as taught by Kawamura to improve the suction efficiency in a suction stroke of the engine and the cycle efficiency [Kawamura at least Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747